Citation Nr: 0701686	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1968 to January 
1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied service connection for right knee injury, 
bilateral hearing loss, and tinnitus.  The case is now under 
the jurisdiction of the Atlanta RO, where the veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Additional development is necessitated, in part, by the duty 
to assist pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  A VCAA letter was sent to the 
veteran in May 2003.  However, evidentiary development 
assistance is still required, as detailed below.  

The veteran contends that, although he suffered a pre-service 
right knee injury playing football some time in the spring of 
1968, and he then suffered swelling in the knee which was 
treated with ice and pills, the condition had nonetheless 
subsided prior to his entry into service in October 1968.  He 
contends that physical activities in service aggravated his 
knee condition or caused further injury, so that service 
connection is warranted.  

The claims folder contains no records of the  pre-service 
injury or any related pre-service treatment.  The veteran's 
pre-induction examination in October 1968 contains no mention 
of any injury or disability of the knee, and his lower 
extremities were noted to be normal on that examination.  A 
report of medical history at that time also included no 
history of any condition of the right knee.  

However, within the first month of service, in November 1968, 
the veteran was treated for a swollen right knee.  He then 
reported his pre-service football injury, and further 
reported that he had initially expected to have surgery for 
the injury, but the surgery was never performed.  Slight 
swelling and crepitus were then shown.  In addition, a 
December 1968 treatment record for the knee indicated that 
there was marked tenderness and swelling, and X-rays showed 
traumatic arthritis.  Darvon was then prescribed.  

Manifestation of symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period, will establish pre-
service existence of the disease.  38 C.F.R. § 3.303(c).  In 
this case, traumatic arthritis of the knee shown on X-rays 
within two months of service entrance supports the presence 
of that knee arthritis and associated disability prior to 
service.  Further, the existence of knee injury prior to 
service is not contested in this case, since the veteran 
acknowledged it at his January 2006 hearing.  

Nonetheless, the question of possible aggravation in service 
must still be addressed.  A pre-existing injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The difficulty presented in this case is the absence of 
service medical records showing treatment for the right knee 
after December 1968.  Also, no right knee disability is 
reflected on service examinations conducted in August 1970 
and January 1972.  However, a November 1971 treatment record, 
apparently related to a urinary tract infection (and hence 
unrelated to a knee condition) informed that the veteran's 
records had been twice lost in transit.  At his January 2006 
hearing, the veteran testified that he had been treated 
multiple times for the right knee in service, including 
draining of fluid in the knee.  The few service treatment 
records in 1968 for the right knee do not reflect that the 
knee was drained.  Hence, it is plausible that there may be 
additional service medical records that were not obtained or 
associated with the claims folder, reflecting additional 
treatment for the right knee.  Accordingly, remand to seek 
those records is warranted.  

Regarding the veteran's tinnitus and hearing loss claims, the 
Board notes that hearing tests within the service medical 
records do not show hearing meeting the criteria for hearing 
loss for VA purposes.  The threshold for normal hearing is 
from 0 to 20 decibels (dB) with higher thresholds indicating 
some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  However, even a lack of hearing loss 
consistent with the regulatory threshold requirements for 
hearing disability during service (38 C.F.R. § 3.385) is not 
necessarily fatal to his claim.  The Court has held where 
there is no evidence of the veteran's hearing disability 
until many years after separation from service, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service."  Hensley, supra, 
at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992)).

The veteran's service separation examination reflected only a 
superficial test of hearing loss based on whispered or spoken 
voice.  Further, at his January 2006 hearing the veteran 
testified that he engaged in numerous hours of in-flight 
Morse code listening while aboard noisy aircraft.  The 
veteran's service personnel records are not contained in the 
claims folder.  It is plausible that the veteran may have 
suffered hearing loss in service not reflected in the service 
separation examination.  Hence, the service personnel records 
should be obtained to help confirm the veteran's reported in-
service noise exposure, and the veteran should then be 
afforded a VA hearing loss examination to address claimed 
hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek any additional 
service medical records from any indicated 
sources, including any hospitalization 
records or records potentially filed at 
different locations.  The RO should also 
obtain the veteran's service personnel 
records.  With the veteran's assistance, 
any additional post-service medical 
records should also be obtained.  All 
records and responses obtained should be 
associated with the claims folder.  

2.  If additional service medical records 
are obtained reflecting further treatment 
for the right knee, the veteran should be 
afforded a VA examination by an 
orthopedist to address the nature and 
etiology of current right knee disability.  
The examiner should review the claims 
folder, including the veteran's service 
medical records.  The examiner should 
review the medical history from service of 
pre-service football injury to the knee, 
and of treatment for knee difficulties in 
service, as well as any post-service 
records of knee treatment.  Then, for any 
diagnosed right knee disorder, the 
examiner should address the following:

a.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder began in 
service, or was aggravated (i.e., 
permanently increased in severity) in 
service, or is otherwise related to 
service? 

b.  For arthritis of the right knee, 
what, if any, medical evidence is 
present of arthritis being aggravated 
(again, permanently increased in 
severity) within the first year 
following the veteran's separation from 
service in January 1972?  

c.  A rationale should be provided for 
all opinions given, and the factors upon 
which each medical opinion is based must 
be set forth in the report.

d.  If the examiner cannot answer any of 
the questions posed without resorting to 
unsupported speculation, the examiner 
should so state.

3.  Thereafter, the veteran should be 
afforded VA audiology and otology 
examination(s), as needed, to address current 
hearing loss in each ear and their etiology.  
The claims folder should be provided to the 
examiner(s) for review prior to the 
examination(s).  The examiner(s) must address 
any current disabilities affecting hearing.  
In so doing, the examiner(s) should note the 
veteran's period of service from October 1968 
to January 1972, and hearing tests conducted 
during that period as reflected in service 
medical records.  They should also note that 
only a whispered or spoken word test was 
conducted for the veteran's service 
separation examination in January 1972, and 
the August 1970 general service examination 
which, while not showing audiometric figures 
indicative of hearing loss, did include a 
written note that high frequency hearing loss 
was present in the left ear.  They should 
also note any service personnel records 
showing that the veteran engaged in numerous 
hours of in-flight Morse code listening while 
aboard noisy aircraft, as contended by the 
veteran at his January 2006 hearing.  Any 
necessary tests or studies should be 
conducted.  

a.  The examiner(s) should also consider 
the veteran's noise exposure both in 
service and after service, including as 
indicated by any evidence of record.

b.  For all hearing loss found, the 
examiner(s) should, separately for each 
ear, answer the following question:  is it 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the claimed disorder developed in service 
or is otherwise related to service?

c.  In addition,is it at least as likely 
as not that the veteran has tinnitus which 
developed in service or is otherwise 
causally related to service?

d.  If the examiner cannot answer any of 
the questions posed without resorting to 
unsupported speculation, the examiner 
should so state.

4.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

5.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

6.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any of the 
benefits sought on appeal are not granted to 
the veteran's satisfaction, the veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



